PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/489,181
Filing Date: April 17, 2017
Appellant(s): Neil S. Davey



__________________
Raj S. Dave
Reg. No. 42,465
For Appellant






EXAMINER’S ANSWER




on December 16, 2020.

1. 	Grounds of Rejection to be reviewed on Appeal
	Every ground of rejection set forth in the Office action dated September 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”










2. 	Response to Arguments
A. 	Arguments regarding claims 21-39 and 41 under 35 U.S.C. § 101 rejection
(a). 	Appellant argues that “Examiners should not go beyond those concepts that are similar to what the courts have identified as abstract idea”. However, a comparison of the abstract idea alleged by the Examiner to the abstract idea identified by the courts show that there are no similarities. See Appeal Br. at 18.  

In response to Appellant’s argument, the Examiner respectfully disagrees. Appellant’s argument relies on the “July 2015 update” statement that “Examiners should not go beyond those concepts that are similar to what the courts have identified as abstract idea”. However, Examiner’s rejection was based the framework presented in the “2019 Revised Patent Subject Matter Eligibility Guidance” and concluded that the claims recite an abstract idea falls within the “certain methods of organizing human activity” grouping. See Office Action at page 4-5.
The “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 Revised Guidance) extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) that is, when recited on their own or per se): 
(a) Mathematical concepts — mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity

— commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
c) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion).


(b). 	Appellant argues that the limitations recited in the claims, at issue, do not include concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behavior; and managing human mental activity. See Appeal Br. at 19.  

In response to Appellant’s argument, the Examiner respectfully disagrees. Here, Appellant’s argument is also relied on the “July 2015 update”.  However, claim 21 recites the limitations of “sending a message to a user of a first existing communication platform over Internet to login with credentials of the user associated with the first existing communication platform across the Internet; establishing a first interactive session through a virtual communication platform across the Internet; enabling the user of the first existing communication platform to join the first interactive session through 
Claim 22 recites limitations of “wherein the first computer implemented human interaction platform is isolated from other computer implemented human interaction platforms”; and claim 26 recites limitations of “allows any member of a plurality of members to play a song and/or a video and simultaneously allows some or all of the plurality of members to listen and/or watch the song and/or the video played. Thus, a method implemented on a computer that allows for human interaction including playing a song or video, are also fell within the certain methods of organizing human activity—managing interactions between people (including social activities). 
Claims 23-25 recites limitations of “displaying of targeted advertisements or notification based on a context of the plurality of interactive sessions; measuring effectiveness of the displaying of targeted advertisements or notifications; and integrating an application within the first interactive session”. Thus, a method that allows for displaying targeted advertisements, and measuring the effectiveness of the displaying of targeted advertisement, and sharing an application within the first interactive session are also fell within the certain methods of organizing human activity— commercial interactions (including advertising, marketing or sales activities).
Claims 27-29 merely recite the type of attributes/components of the server do not take the claim out of the methods of organizing human activity grouping.
Accordingly, the claims recite an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 51-52.
(c). 	Appellant argues that even if the claims are directed to “Organizing human activity”, the claims at issue are more than the abstract idea, not only in view of no similarities between the Examiner alleged abstract ideas and the abstract ideas that are identified by the courts, but also in view of additional elements recited that amount to significantly more than the abstract idea. See Appeal Br. at 19.  

In response to Appellant’s argument, the Examiner respectfully disagrees. It seems Appellant’s argument is regarding Step 2B of the Alice analysis. In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)). In this case, beyond the abstract idea, the claims recite the additional elements of “a server” operates the first interactive session, and “a computer implemented system” implements the human interaction platform and provides number of different services to the “multiple client devices” during the first interactive session, which are no more than generic computer components and invoked as tools used by the users to access the collaborative interactive sessions over the Internet, at best, the additional elements may perform the steps of sending/transmitting a message to a user over a network (i.e., Internet), and displaying targeted advertisements or notifications to the user; however, sending/transmitting information and displaying information on a display have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05(d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 TLI court recognized that a “server” fails to add an inventive concept because it is simply a generic computer that performed known functions of receiving data, extracting information from the received data, and storing digital images in accordance with the data. In re TLI Commc’ns LLC Patent Litigation, 823 F.3d at 614 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); collecting, displaying, and manipulating data, Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017)). Thus, the combination of these generic computer components (e.g., server, multiple client devices) for performing generic computer functions (e.g., sending a message to a user, enabling the user to join the interactive session through the virtual communication platform (e.g., Webex), establishing a backend communication (e.g., connection), generating a proxy account for the user (e.g., creating an account for the user), and displaying a targeted advertisement do not amount to significantly more than the abstract idea itself because the claims append well-understood, routine, and conventional devices previously known to the industry and specified at a high level of generality to the judicial exception.


(d). 	Appellant argues that the Office Action dated 09/17/2020 here has erred by oversimplifying the claims and stating that they are merely directed to a “concept of organizing human activity” In Enfish, the Federal Circuit further explained that to determine patent eligibility under 35 U.S.C. § 101, it should be determined whether the claims are “directed to” an abstract idea, not whether they only “involve” and abstract. (p. 10). See Appeal Br. at 19-20.  

In response to Appellant’s argument, the Examiner respectfully disagrees. As discussed above or on page 4-7 in the previous Office Action, all elements were considered. However, Appellant’s claims are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). In contrast, Appellant’s invention aims to solve an entrepreneurial problem—“establishing a collaborative platform comprising performing a collaborative interactive session for a plurality of members” by sending a message to a user, enabling the user to join the interactive session through the virtual communication platform, establishing a backend communication, generating a proxy account for the user, and displaying a targeted advertisement.” Thus, nothing in the claims improves the way a computer stores and retrieves data in memory as in Enfish. 


(e).	Appellant argues that there are many known techniques for establishing collaborative interactive session between users of different communication platforms. Therefore, the alleged abstract idea as recited in the presented claims will not preempt the entire field of video communications. Appeal Br. 22.
 argument, the Examiner respectfully disagrees. The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology— abstract ideas, naturally occurring phenomena, and natural laws. “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1372 (Fed. Cir. 2015).


(f).	Appellant argues that as disclosed in Appellant’s Specification in [0044] and [0047], the embodiments as claimed provides improvement to the field of video communications. Appeal Br. 22.
In response to Appellant’s argument that the recited functionality of the claims improves the functioning of the computer or an improvement to another technology or technical field, as disclosed in Appellant’s Specification, it is noted that the features upon which Appellant relies (i.e., SWAP could bring the communication aspect to the gaming world with the Arcade globe; and SWAP may go beyond and access that information to create a profile within the SWAP database so that user can communicate without having accounts in the same platform) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

(g).	Appellant argues that there is no discussion or evidence in the Office Action during the prosecutions of the present application that the Examiner considered the innovative interaction between elements, and how one element uses an input from another element in an innovative manner, beyond conclusory statements. Therefore, the Examiner ignored that the claim include significantly more. Appeal Br. 23.
In response to Appellant’s argument, the Examiner respectfully disagrees. As discussed above, or can be seen on page 4-7 in the previous Office Action, all elements have been considered. Beyond the abstract, the claims recite the additional elements of “a server” operates the first interactive session, and “a computer implemented system” implements the human interaction platform and provides number of different services to the “multiple client devices” during the first interactive session, which are no more than generic computer components and invoked as tools used by the users to access the collaborative interactive sessions over the Internet, at best, these additional elements may perform the steps of sending (transmitting) a message to a user over a network (i.e., Internet), and displaying targeted advertisements or notifications to the multiple client devices of the users; however, sending (transmitting) information over a network and displaying information on a display have been recognized by the courts as merely Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); The TLI court recognized that a “server” fails to add an inventive concept because it is simply a generic computer that performed known functions of receiving data, extracting information from the received data, and storing digital images in accordance with the data. In re TLI Commc’ns LLC Patent Litigation, 823 F.3d at 614 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); collecting, displaying, and manipulating data, Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017)). Therefore, simply sending a message to a user to login to login with credentials of the user to a virtual meeting using the existing tools do no amount to significantly more than the abstract idea itself.







B. 	Arguments regarding claims 21-39 and 41 under 35 U.S.C. § 103 rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-22, 25-31, 34-38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cavagnari et al., (U.S. No. 2009/0019367, hereinafter: Cavagnari), and in view of McNerney (U.S. No. 5999208), and further in view of Piliouras (U.S. No. 8042193). 
Claims 23-24, 32-33 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cavagnari and in view of McNerney and Piliouras as applied to claims 21-22, 25-31, 34-38 and 41, and further in view of Aldrey et al., (U.S. No. 2009/0171780, hereinafter: Aldrey). 

 (a).  	Appellant argues that claims 21-39 and 41 are allowable because the cited references do not disclose “establishing interactive session through a virtual communication platform between users of different communication platforms without having an actual account in the virtual communication platform” in accordance with 35 U.S.C. § 103(a).  Appeal Br. 26.
without having an actual account in the virtual communication platform) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

(b).  	Appellant argues that the references, alone or in combination, do not teach or suggest each and every limitation of the presently claimed invention. Appeal Br. 28-30.
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how and why the language of the claims patentably distinguishes them from the cited references. For example, Cavagnari discloses establishing a first interactive session through a virtual communication platform across the Internet (see ¶ 51: the collaboration architecture permit meetings to be established between users having access to different types of client devices or using different platforms or networks, such as telephony, VoIP, and IM. These meetings which are held via different types of client devices or using different platforms and networks can also be described as virtual meetings in that not all of the participants participate in person face-to-face; and ¶ 125). However, Appellant fails to explain why Cavagnari is not teach this limitation.
In response to Appellant’s argument with respect to the Examiner failed to establish prima facie obviousness, the Examiner respectfully disagrees. As can be seen in the previous Office Action, the Examiner has set forth in the Office Action by clearly pointed out the paragraph number or the column and line numbers of the cited references for the teaching of each limitation as claimed, clearly pointed out the difference(s) in the claims, and explained why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made by combining the references, which satisfied the requirements for the 35 U.S.C. § 103 rejection. See MEPE 706/02(j). In this regard, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The Court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the Appellant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011) (citation omitted). All that is required of the Office is to set forth the statutory basis of the rejection, as well as any reference on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of§ 132. Id. at 1363.  

(c).  	Appellant argues no teaching or suggesting to extract information via backend communication and generate proxy account.  Appeal Br. 30.
Again, it is noted that the features upon which Appellant relies (i.e., extract information via backend communication and generate proxy account) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(d).	Appellant argues that since the Cavagnari is oriented towards facilitation collaborative session between users of different communication platforms by monitoring presence information and indicating the presence information to facilitate collaboration and McNerney is oriented toward enabling multiple simultaneous meetings between users of same communication platforms, there is no motivation to combine Cavagnari and McNerney to arrive at Appellant’s invention in part.  See Br. 31. 
In response to Appellant’s argument with respect to no motivation to combine Cavagnari and McNerney, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, while Cavagnari discloses a collaboration architecture supports virtual meetings including web conferencing and collaboration (see Abstract); and McNerney discloses a system for implementing multiple simultaneous meeting in a virtual reality mixed media meeting room (see col. 2, lines 16-56). Both Cavagnari and McNerney are related to a system for supporting virtual meeting services, and therefore, both references are analogous art and it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the system of Cavagnari to include the features as taught by McNerney in order to gain the commonly understood benefit to enable participants simultaneously participate in multiple meetings.



Respectfully submitted,
/PAN G CHOY/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             

Conferees:

/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             
Jerry O’Connor     /GJOC/           Supervisory Patent Examiner,           Group Art Unit 3624                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.